DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for RCE and amendment (Submission)  filed on 6/29/22 including claims 1-42, out of which claims 1-20 have been  cancelled. Claims 27 and 37 are cancelled and claims 41-42 have been added. . Claims 21-26, 28-36 and 38-42 are pending consideration.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.

Allowable Subject Matter
Claims 21-26, 28-36 and 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance:The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 21;
receiving quality of service (QoS) policy configuration information from a network; determining a QoS Flow Identifier (QFI) value based on application layer information and the QoS policy configuration information; transmitting data, to another WTRU over a PC5 interface, in accordance with the determined QFI value; and transmitting- the determined QFI value to a radio access network base station-
As recited by claim 31;
a receiver configured tor eceive quality of service (QoS) policy configuration information from a network; circuitry configured to determine a QoS Flow Identifier (QFI) value based on application layer information and the QoS policy configuration information; a transmitter configured to transmit data, to another WTRU over a PC5 interface, in accordance with the determined QFI value; and the transmitter configured to transmit the determined QFI value- to a radio access   network base station, 
As recited by claim 41;
circuitry configured to determine a QoS Flow Identifier (QFI) value based on application layer information; a transmitter configured to transmit data, to another WTRU over a sidelink interface, in accordance with the 
determined QFI value; and the transmitter configured to transmit the determined QFI value to a base station.
Any comments considered necessary by applicant must be submitted no later than the payment of the 
issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 10575335)  discloses method and a device for contention resolution in a random access procedure in a D2D communication system are discussed. The method includes transmitting a message containing a buffer status information for data transmission over PC5 interface in a random access procedure; receiving a Physical Downlink Control Channel (PDCCH) in response to the message; and considering contention resolution successful if the received PDCCH is addressed to sidelink-RNTI (SL-RNTI).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 10 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar can be reached at telephone number571-272-7769.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice./
/INDER P MEHRA/Primary Examiner, Art Unit 2647